Citation Nr: 1440407	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  08-36 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder. 

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a right shoulder disorder. 

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to January 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in July 2010.  A copy of the hearing transcript has been associated with the claims file.  

In October 2010 the Board remanded the Veteran's claims for further development.  The Board also remanded the issue of entitlement to service connection for tinnitus.  While on remand, in a December 2011 rating decision, service connection for tinnitus was granted and an initial 10 percent rating was assigned effective July 23, 2007.  As such is a full grant of the benefit sought on appeal, such issue is no longer before the Board. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated through October 2011, which were considered in the December 2011 supplemental statement of the case, and a July 2014 Written Brief Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  

In the instant case, in October 2010, the Board remanded the Veteran's service connection claims, in part, so as to obtain opinions regarding the etiology of his claimed disorders.  While such were obtained in January 2011 and February 2011, the Board finds that the opinions did not address all of the Board's inquiries and, therefore, another remand is necessary in order to obtain etiological opinions.

As relevant to the Veteran's cervical spine and lumbar spine disorders, the October 2010 remand directed the VA examiner to consider all credible lay history of observable symptomatology described by the Veteran, including any in-service symptoms and/or continuity of symptomatology since military service; to opine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's currently diagnosed degenerative disease of the lumbar and cervical spine are related to his military service, including the documented in-service fall from a ladder; to provide a rationale that included reasoning for determining that imaging studies in this case are more consistent with age-related changes as opposed to the type of fall trauma experienced by the Veteran during service; and to state whether any spinal arthritis was present within one year from discharge from active military service, i.e. during or before January 1962.  

In a January 2011 opinion, the examiner determined that it was less likely as not that the Veteran's current degenerative disease of the lumbar and cervical spine were related to his military service, including the documented in-service fall.  In this regard, he stated that December 2008 imaging studies were more consistent with generalized age related changes as opposed to the type of fall that the Veteran experienced during service.  In addition, no diagnosis of arthritis of the spine was made within one year of discharge from duty as such was not noted until 2007.  Relevant to the Veteran's right shoulder disorder, the examiner indicated that, in March 2008 the Veteran was treated for right neck neuropathic pain, which is at least likely as not due to a spine condition.  In a February 2011 VA addendum opinion, the examiner observed two notations (November 1961 and December 1961) from the Veteran's service treatment records.  Specifically, the November 1961 record noted the Veteran's fall and the December 1961 record noted a complaint of back aches.  It was stated that there was no mention of a cervical spine or right shoulder condition and that there was no further documentation regarding complaints of back pain until 2007.  Therefore, the VA examiner stated that there was no change to the January 2011 opinion. 

The Board finds that the January 2011 and February 2011 VA opinions do not fulfill the October 2010 Board remand directives.  In this regard, the VA examiner failed to consider all credible lay history of observable symptomatology described by the Veteran, and he did not provide a rationale for his opinion, to include the reasoning for determining that imaging studies in this case were more consistent with age-related changes as opposed to the type of fall trauma experienced by the Veteran during service.  Therefore, an addendum opinion addressing the Board's inquiries should be obtained.

Relevant to the Veteran's right shoulder disorder, while the January 2011/February 2011 VA examiner determined that such was not related to his military service, he determined that the Veteran's neuropathic right shoulder pain was due to his cervical spine disorder.  Therefore, as the outcome of the Veteran's claim for service connection for a cervical spine disorder will impact his right shoulder claim, the latter claim is inextricably intertwined with the former claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). Therefore, adjudication of the Veteran's claim of entitlement to service connection for a right shoulder disorder must be deferred pending the outcome of his claim for service connection for a cervical spine disorder.

As relevant to the Veteran's claim for service connection for bilateral hearing loss, in accordance with the Board's October 2010 remand directives, he was afforded a VA examination in November 2010 and an etiological opinion was obtained in February 2011.  In this regard, while the VA examiner determined that the Veteran's bilateral hearing loss was not related to his in-service noise exposure, she did not offer an opinion as to whether such is the result of his in-service fall from a ladder, or whether any sensorineural hearing loss was present within one year from discharge from active military service, i.e. during or before January 1962.  Therefore, a remand is necessary in order to obtain an addendum opinion addressing such inquiries.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who offered the January 2011 and February 2011 opinions regarding the Veteran's cervical and lumbar spine disorders.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the January 2011/February 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is requested to consider all credible lay history of observable symptomatology and to opine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's current cervical and lumbar spine disorders are related to his military service, including the documented in-service fall from a ladder. 

If a negative nexus opinion is rendered, the VA examiner must provide a complete medical rationale for his opinion, to include an explanation for his determination that the imaging studies are more consistent with age-related changes as opposed to the type of fall trauma experienced by the Veteran during service.

2.  Return the claims file to the VA examiner who offered the February 2011 opinion regarding the Veteran's bilateral hearing loss.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the February 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is requested to consider all credible lay history of observable symptomatology and to opine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's currently diagnosed bilateral hearing loss is related to his documented in-service fall from a ladder. 

The examiner should also offer an opinion as to whether it is at least as likely as not (probability of 50 percent or greater), based upon the evidence of record, that any sensorineural hearing loss was present within one year from discharge from active military service, i.e. during or before January 1962.

A rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


